United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1542
                                   ___________
United States of America,
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      V.                              * District Court for the Southern
                                      * District of Iowa.
Santiago Gomez,                       *
also known as Santiago,               *      [UNPUBLISHED]
                                      *
            Defendant-Appellant.      *
                                 ___________

                             Submitted: October 19, 2004
                                Filed: November 1, 2004
                                 ___________

Before MURPHY, HEANEY, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

      Santiago Gomez was convicted by a jury of conspiracy to distribute cocaine.
The district court1 found him responsible for 58.54 kilograms of cocaine with a base
offense level of 36, applied a three level enhancement for his role as a manager or
supervisor, and sentenced him to serve 300 months. Gomez appeals, arguing that the




      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
district court's findings of drug quantity and role in the offense were not supported
by the evidence.2 We affirm.

       Gomez argues that 40 kilograms of cocaine were improperly attributed to him.
He contends the evidence did not show that he was involved in the 40 kilogram
transaction and that there had been at most preliminary discussions. He also argues
that the transaction was not within the scope of the conspiracy and that the conspiracy
was not capable of delivering that amount. The government points to evidence that
Gomez was part of the same drug network as those who planned this transaction, that
there was an agreement to do the deal, that this transaction was a reasonably
foreseeable activity of the conspiracy in which Gomez had an integral role, and that
the conspiracy was capable of supplying thousands of kilograms of cocaine. We
conclude that the district court did not clearly err in its finding of drug quantity.

       Gomez also argues there was no proof he had a managerial or supervisory role
in the conspiracy. There was evidence, however, that Gomez supervised and
managed Darryl Wilson and that he directed cocaine delivery times and locations.
We conclude that the district court did not clearly err in its finding of Gomez's role
in the offense.

      After our de novo review of the district court's application of the sentencing
guidelines to the facts, see United States v. Guy, 340 F.3d 655, 658 (8th Cir. 2003),
we conclude that there is no basis for reversal. The judgment of the district court is
therefore affirmed.
                        ______________________________

      2
        Counsel for Gomez has requested leave to file a supplemental brief on the
applicability of Blakely v. Washington, 124 S. Ct. 2531 (2004), but we have decided
not to receive such briefs until after the Supreme Court releases its opinions in United
States v. Booker and United States v. Fanfan. See Administrative Order Regarding
Blakely Cases, issued on September 27, 2004.

                                          -2-